FILED VERSION OF FORM OF CITIGROUP PSU AWARD AGREEMENT





Citigroup Inc.
Performance Share Unit Award Agreement
Summary


Citigroup Inc. (“Citigroup”) hereby grants to {NAME} (the “Participant”) the
performance share unit award summarized below pursuant to the terms of the
Discretionary Incentive and Retention Award Plan, as amended (“DIRAP”). The
terms, conditions and restrictions of your award are contained in this Award
Agreement, including the attached Terms and Conditions (together, the
“Agreement”).


For the award to be effective, you must accept below acknowledging that you have
received and read this Agreement, including the Appendix. If you do not formally
accept the terms and conditions of your award within the time period prescribed
by Citigroup, the award summarized below will be withdrawn and cancelled.


Summary of Participant’s Performance Share Unit Award (the “Award”)


Award Date
[Date]
Target Award (the “Target Award”)
[Number] Performance Share Units (“PSUs”)
Vesting Dates (and percentage vesting), (each, a “Vesting Date”)
January__, 20__ (33 1/3%) 1 
January__, 20__ (33 1/3%)
January__, 20__ (33 1/3%)



Acceptance and Agreement by Participant. I hereby accept the Award described
above, and agree to be bound by the terms, conditions and restrictions of such
award as set forth in this Agreement (which includes the attached Terms and
Conditions), acknowledging hereby that I have read and that I understand such
document, and Citigroup’s policies, as in effect from time to time, relating to
the administration of Citigroup’s incentive compensation programs.




CITIGROUP INC.
 
PARTICIPANT'S ACCEPTANCE:
 
 
 
By: ________________________
 
__________________________
[Name]
 
Name:
[Title]
 
GEID:







______________________
1 The vesting dates included in award agreements for the Awards granted on
February 18, 2015 were January 20, 2016, January 20, 2017, and January 20, 2018
for non-Code Staff participants and February 20, 2016, February 20, 2017, and
February 20, 2018 for participants who were designated as Code Staff (as defined
herein). The vesting schedule presented in this form of Award Agreement is
indicative and may vary from year to year.






--------------------------------------------------------------------------------




CITIGROUP INC.
PERFORMANCE SHARE UNIT AWARD AGREEMENT
TERMS AND CONDITIONS


The Terms and Conditions below constitute part of this Agreement and relate to
the Award described on the Award Summary. Except as otherwise provided herein,
the “Company” means Citigroup and its consolidated subsidiaries. The “Committee”
means the Personnel and Compensation Committee of the Citigroup Board of
Directors or any person acting with authority delegated from such Committee.


1.    Participant Acknowledgements. By accepting the Award, Participant
acknowledges that:


(a)Participant has read and understands these Terms and Conditions. Participant
acknowledges that the official language of these documents is English.


(b)Participant understands that the Award and all other incentive awards are
entirely discretionary. Participant acknowledges that, absent a prior written
agreement to the contrary, he has no right to receive the Award, or any
incentive award, that receipt of the Award or any other incentive award is
neither an indication nor a guarantee that an incentive award of any type or
amount will be made in the future, and that the Company is free to change its
practices and policies regarding incentive awards at any time in its sole
discretion.


(c)Because the Award is intended to promote employee retention, among other
interests, the Award will be cancelled if performance and vesting conditions set
forth herein are not satisfied or if a clawback provision is applied. The Award
is a forward-looking award that delivers value only to the extent that
performance goals and conditions are attained and specified service conditions
are satisfied.


(d)Any actual, anticipated, or estimated financial benefit to Participant from
the Award (or any other incentive award) is not and will not be deemed to be a
normal or an integral part of Participant’s regular or expected salary or
compensation from employment for any purpose. Participant hereby agrees that
neither the Award nor any amounts payable in respect of the Award will be
considered when calculating any statutory, common law or other
employment-related payment to Participant, including any severance, resignation,
termination, redundancy, end-of-service, bonus, long-service awards, pension,
superannuation or retirement or welfare or similar payments, benefits or
entitlements.


(e)The value that may be realized from the Award, if any, is contingent and
depends on the future market price of Citigroup stock, among other factors. Any
monetary value assigned to the Award in any communication is contingent,
hypothetical, and for illustrative purposes only and does not express or imply
any promise or intent by the Company to deliver, directly or indirectly, any
certain or determinable cash value to Participant.


(f)The Award is an unsecured general obligation of Citigroup and, until paid in
accordance with its terms, is subject to the claims of Citigroup’s creditors.
The currency in which Participant’s Award is denominated and/or paid and any
required tax withholding and reporting will be in accordance with Citigroup’s
policies, as in effect from time to time, relating to the administration of
Citigroup’s incentive compensation programs (including Citigroup’s policies with
respect to this Award).


(g)The Award does not confer any shareholder rights of any kind. The Award is
not an equity security of Citigroup, and as such, Participant has no shareholder
rights derived from the Award. The Award does not confer any voting rights or
rights to dividends at any time, and

2



--------------------------------------------------------------------------------




all value attributable to the Award including the amount equal to cash dividends
referenced in Sections 2(f) and 2(g) is compensation.
 
2.
Performance Share Units.

(a)    General. The value of each PSU corresponds to one share of Citigroup
common stock; however, PSUs are deliverable only in cash. The portion, if any,
of Participant’s Target Award that will be earned is based on the Company’s
performance against the performance measures set forth in this Section 2, the
Award’s vesting conditions, and the other terms and conditions of this
Agreement.
(b)    Citigroup’s Average Return on Assets.    
(i)        Performance Grid. One-half of Participant’s Target Award will be
earned based on Citigroup’s Average ROA, as defined herein. The number of PSUs
earned by Participant based on Average ROA (subject to vesting and the other
terms and conditions of the Award) will be determined by multiplying the number
of PSUs representing one-half of Participant’s Target Award by a percentage
determined as follows:


Average ROA 2 
Percentage Earned Based
on Average ROA
Less than [0.65]%
Entire Award is cancelled under Section 2(d)
[0.65]%
0%
[0.90]%
100%
[1.0]% or greater
150%



(ii)    Average ROA. For purposes of this Agreement, “Average ROA” is determined
by dividing (A) the sum of the Company’s return on average assets, as reported
in the Company’s publicly reported financial statements, for each calendar year
in the Performance Period, by (B) the number of calendar years in the
Performance Period. For this purpose and subject to adjustments permitted under
this Agreement, return on average assets is determined for each calendar year in
the Performance Period, using amounts reported in the Quarterly Financial Data
Supplement filed as an exhibit to the Company’s Form 8-K reporting the results
of operations for the last fiscal quarter of such year, by dividing (A)
Citigroup’s annual net income (loss) excluding credit valuation adjustments/debt
valuation adjustments for each calendar year in the Performance Period, by (B)
Citigroup’s full year total average assets for each such year.


(iii)    Interpolation. If the Average ROA is between the thresholds in the
table in Section 2(b)(i) above, the number of PSUs earned by Participant based
on Average ROA will be determined by straight-line interpolation.
(c)    Relative Total Shareholder Return.    
___________________
2 The Average ROA performance measures included in the award agreements for the
Awards granted on February 18, 2015 are set forth above. For Awards granted on
or after January 1, 2016, the Average ROA performance measures will be disclosed
in Citigroup’s annual proxy statement reporting on compensation for the year for
which the Awards were granted.

3



--------------------------------------------------------------------------------






(i)        Performance Grid. One-half of Participant’s Target Award will be
earned based on the TSR, as defined herein, on shares of Citigroup common stock
as compared to the TSRs of the Comparison Group during the Performance Period.
The number of PSUs earned based on relative TSR (subject to vesting and the
other terms and conditions of the Award) will be determined by multiplying the
number of PSUs representing one-half of Participant’s Target Award by a
percentage determined as follows:


Relative TSR (Percentile) of Citigroup
Percentage Earned Based
on Relative TSR
Lower than 25th 
Entire Award is cancelled under Section 2(d)
25th
0%
50th
100%
75th or higher
150%

(ii)    Determination of Percentiles. After the end of the Performance Period,
the Committee will rank each member of the Comparison Group according to TSR.
The 75th Percentile TSR is the average TSR of the second and third highest TSRs
in the Comparison Group; the 50th Percentile TSR is the average TSR of the
fourth and fifth highest TSRs in the Comparison Group; and the 25th Percentile
TSR is the average TSR of the sixth and seventh highest TSRs in the Comparison
Group. Citigroup’s TSR will then be compared to TSRs of the Comparison Group.
This approach to determining percentiles may be equitably adjusted by the
Committee if there is a change in the number of companies in the Comparison
Group.
(iii)    Interpolation. If the relative TSR is between the thresholds in the
table in Section 2(c)(i) above, the number of PSUs earned by Participant based
on relative TSR will be determined by straight-line interpolation.
(iv)    Defined Terms. For purposes of this Agreement:
“Applicable Exchange” means the Frankfurt Stock Exchange for Deutsche Bank AG,
the London Stock Exchange for Barclays plc and HSBC Holdings plc, and the New
York Stock Exchange for all other members of the Comparison Group and Citigroup.
“Comparison Group” means the shares of common stock regularly traded on the
Applicable Exchange (under the symbol listed below next to the company’s name)
of each of the companies listed below3 :


Bank of America Corporation (NYSE: BAC)
Barclays plc (LSE: BARC)
Deutsche Bank AG (FWB: DBK)
The Goldman Sachs Group, Inc. (NYSE: GS)
____________________
3 The Comparison Group presented in this form of award agreement was used for
the Awards granted on February 18, 2015. The composition of the Comparison Group
may vary from year to year. The entities constituting the Comparison Group
applicable to any Award will be disclosed in Citigroup’s annual proxy statement
reporting on compensation for the year for which the Award was granted.



4



--------------------------------------------------------------------------------




HSBC Holdings plc (LSE: HSBA)
JPMorgan Chase & Co. (NYSE: JPM)
Morgan Stanley (NYSE: MS)
Wells Fargo & Company (NYSE: WFC)
In the event that any member of the Comparison Group is involved in any event
that results in such member ceasing to be traded on the Applicable Exchange at
any time during the Performance Period, then such entity may be removed by the
Committee as a member of the Comparison Group and the determination of the
relative TSR (percentile) of Citigroup will be adjusted accordingly.


“Performance Period” means January 1, 20__ through December 31, 20__.4 


“TSR” for Citigroup or any member of the Comparison Group will be expressed as a
percentage determined by dividing: (A) (1) the closing price on the Applicable
Exchange on the last trading day in the Performance Period plus (2) the sum of
all dividends paid on the applicable class of common stock during the
Performance Period assuming dividend reinvestment minus (3) the closing price on
the Applicable Exchange on the trading day immediately preceding the first day
of the Performance Period, by (B) the closing price on the Applicable Exchange
on the trading day immediately preceding the first day of the Performance
Period. Percentages will not be adjusted for changes in currency exchange rates
during the Performance Period or any other period, and will be equitably
adjusted to account for changes in capital structure or other events as provided
in Section 9.


(v)    Example. Appendix A hereto provides an example of the calculation of
relative TSR for purposes of this Agreement.
(d)    Cancellation of Entire Award. Notwithstanding anything herein to the
contrary and after any adjustments made by the Committee pursuant to Section
2(c) or Section 9, if either (i) the Average ROA is less than 0.65%, or (ii)
Citigroup’s relative TSR as determined in accordance with Section 2(c) is lower
than the 25th percentile, then Participant’s entire Award will be cancelled,
without regard to the performance determined under the other metric.
(e)    Cap on Code Staff Awards. Notwithstanding any provision of this Agreement
to the contrary, for Participants who have been designated by the Company prior
to the Award Date as Code Staff for purposes of the Award pursuant to
regulations and other guidance issued by the U.K. Prudential Regulation
Authority (hereinafter, “Code Staff”), the number of PSUs earned by any such
Participant will not exceed the number of PSUs in such Participant’s Target
Award shown on the Award Summary.
(f)        Conversion of Vested Earned PSUs to Cash.
(i) Determination of Performance Metrics. After the end of the Performance
Period, the Committee will determine the percentages of Target Award PSUs that
have been earned after determining the Average ROA pursuant to Section 2(b)
hereof and relative TSR pursuant to Section 2(c) hereof, making any adjustments
as needed or required under Section 2(e) or 9 hereof.
____________________
4 The Performance Period will be a minimum of three calendar years. (The
Performance Period for the Awards granted on February 18, 2015 is January 1,
2015 through December 31, 2017.)

5



--------------------------------------------------------------------------------




(ii) Non-Code Staff. If Participant is not Code Staff, the Committee will then
multiply the percentages determined pursuant to Section 2(f)(i) by the allocable
number of Target Award PSUs (the “Earned Award”), to derive a number of PSUs
constituting the Earned Award. After Participant’s final Vesting Date as set
forth in the Award Summary, the Committee will then determine the extent to
which Participant has vested in his Earned Award, determined after applying the
provisions of Section 3 and Section 4 hereof. As of March 15, 20__5 (the “Award
Payment Date”), Participant will receive a cash payment equal to (i) the number
of PSUs in Participant’s vested Earned Award multiplied by the average of the
closing prices of Citigroup common stock on the NYSE for the five trading days
immediately preceding Participant’s final Vesting Date, plus (ii) (A) the number
of PSUs in Participant’s vested Earned Award multiplied by (B) an amount equal
to the sum of all cash dividends (regular and special) paid on a share of
Citigroup common stock after December 31, 20__6 and on or before the Award
Payment Date.
(iii) Code Staff. If Participant is Code Staff, the Committee will then multiply
the percentages determined pursuant to Section 2(f)(i) by the allocable number
of Target Award PSUs, to derive a number of PSUs constituting the Earned Award.
After Participant’s final Vesting Date as set forth in the Award Summary, the
Committee will then determine the extent to which Participant has vested in his
Earned Award, determined after applying the provisions of Section 3 and Section
4 hereof. As of the Award Payment Date, Participant will receive a cash payment
equal to (A) the number of PSUs in Participant’s Earned Award that vested on the
first two Vesting Dates set forth in the Award Summary multiplied by the average
of the closing prices of Citigroup common stock on the NYSE for the five trading
days immediately preceding Participant’s final Vesting Date, plus (B) (1) the
number of PSUs in Participant’s Earned Award that vested on the first two
Vesting Dates set forth in the Award Summary multiplied by (2) an amount equal
to the sum of all cash dividends (regular and special) paid on a share of
Citigroup common stock after December 31, 20__7 and on or before the Award
Payment Date.


(g)     Hold-back Period for Code Staff and Conversion of Earned PSUs Subject to
Hold-Back to Cash. If Participant is Code Staff, the number of PSUs in
Participant’s Earned Award that vested on the final Vesting Date set forth in
the Award Summary will be converted to a cash payment on ____________ (the
“Hold-Back Payment Date”). 8 As soon as administratively practicable after the
Hold-Back Payment Date, Participant will receive a cash payment equal to (i) the
number of PSUs in Participant’s Earned Award that vested on the final Vesting
Date set forth in the Award Summary, multiplied by the average of the closing
prices of Citigroup common stock on the NYSE for the five trading days
immediately preceding the Hold-Back Payment Date, plus (ii) (A) the number of
PSUs in Participant’s Earned Award that vested on the final Vesting Date set
forth in the Award Summary multiplied by (B) an amount equal to the sum of all
cash dividends (regular and special) paid on a share of Citigroup common stock
after December 31, 20__9 and on or before the Hold-Back Payment Date.

______________________
5 Insert the next year after the end of the Performance Period. (The date
included in the award agreements for the Awards granted on February 18, 2015 was
March 15, 2018.)
6 Insert the year immediately preceding the start of the Performance Period.
(The date included in the award agreements for the Awards granted on February
18, 2015 was December 31, 2014.)
7 Insert the year immediately preceding the start of the Performance Period.
8 The length of the hold-back period will be no less than the minimum hold-back
period required by the Capital Requirements Directive IV or any other applicable
regulatory requirements. (The Hold-Back Payment Date included in the agreements
for the Awards granted on February 18, 2015 was August 20, 2018.)
9 Insert the year immediately preceding the start of the Performance Period.



6



--------------------------------------------------------------------------------




(h)     Committee Authority. The Committee has exclusive and binding authority
to make all determinations relating to the determination of Average ROA,
relative TSR and other provisions of the Agreement, to interpret the Agreement,
to make all legal and factual determinations relating to the Award, and to
determine all questions arising in the administration of the Award and the
Agreement, including, without limitation, the reconciliation of any inconsistent
provisions, the resolution of ambiguities, the correction of any defects, and
the supplying of omissions. Each interpretation, determination or other action
made or taken by the Committee will be final and binding on all persons. To the
extent permitted by applicable law, the Committee may delegate to one or more
employees of the Company some or all of its authority over the administration of
the Award. Such delegation need not be in writing.

    (i)    Award Suspension. Notwithstanding anything in this Agreement to the
contrary, the Committee will suspend the vesting and/or payment of an Award
pending an investigation into whether there are circumstances that would prevent
an Award from vesting under the general vesting conditions or subject the Award
to forfeiture pursuant to the General, Citi or EU Clawbacks. Notwithstanding
anything in this Section 2 to the contrary, if it is subsequently determined
(whether following an investigation or otherwise) that vesting conditions were
in fact not satisfied and that an Award should not have been paid or vested,
Participant will be obligated, pursuant to Section 6 of this Agreement, to
return or repay to the Company any improperly vested amounts, and any improperly
vested amounts subject to the hold-back period described in Section 2(g) will be
cancelled.


3.    Termination of Employment and Other Changes in Status. If Participant’s
employment with the Company terminates or is interrupted before the final
Vesting Date set forth in the Award Summary, or if Participant’s status changes
under the circumstances described below, Participant’s rights with respect to
the Award will be affected as provided in this Section 3. Participant’s vested
status determines the percentage of the Earned Award he is eligible to receive
after the end of the Performance Period. In all cases, a vested Award will be
delivered only after the end of the Performance Period, after the Committee
determines Participant’s Earned Award. If Participant’s employment with the
Company terminates for any reason not described below, the Award will be
cancelled.


(a)    Voluntary Resignation. If Participant voluntarily terminates his
employment with the Company and at such time does not satisfy the conditions of
Section 3(j) or (k) below, vesting of the Award will cease on the date
Participant’s employment is so terminated; the unvested portion of the Award
will be cancelled and Participant will retain his rights in the portion of the
Award that has vested as of Participant’s termination date subject to all other
provisions of this Agreement. For purposes of this Agreement, a termination of
employment by Participant that is claimed to be a “constructive discharge” (or
similar claim) will be treated as a voluntary termination of employment, unless
otherwise required by law.


(b)    Disability. The Award will continue to vest on schedule subject to all
other provisions of this Agreement during Participant’s approved disability
leave pursuant to a Company disability policy. If Participant’s approved
disability leave ends with a termination of Participant’s employment by the
Company because Participant can no longer perform the essential elements of his
or her job, the unvested portion of the Award will continue to vest on schedule
subject to all other provisions of this Agreement.


(c)    Approved Personal Leave of Absence (Non-Statutory Leave).


(i)    The Award will continue to vest on schedule subject to all other
provisions of this Agreement during the first six months of Participant’s
personal leave of absence that was

7



--------------------------------------------------------------------------------




approved by the Company in accordance with the leave of absence policies
applicable to Participant (an “approved personal leave of absence”). The
unvested portion of the Award will be cancelled as soon as the approved personal
leave of absence has exceeded six months, except as provided in paragraph (ii)
below.


(ii)    If Participant’s employment terminates for any reason during the first
six months of an approved personal leave of absence, the Award will be treated
as described in the applicable provision of this Section 3. If Participant
satisfies the conditions of Section 3(k) before the approved personal leave of
absence exceeds six months, the unvested portion of the Award will continue to
vest on schedule subject to Section 3(k), as applicable.


(d)    Statutory Leave of Absence. The unvested portion of the Award will
continue to vest on schedule subject to all other provisions of this Agreement
during a leave of absence that is approved by the Company, is provided by
applicable law and is taken in accordance with such law and applicable Company
policy (a “statutory leave of absence”). If Participant’s employment terminates
for any reason during a statutory leave of absence, the Award will be treated as
described in the applicable provision of this Section 3. If Participant
satisfies the conditions of Section 3(k) during a statutory leave of absence,
the unvested portion of the Award will continue to vest on schedule, subject to
Section 3(k).


(e)    Death. If Participant’s employment terminates by reason of Participant’s
death or if Participant dies following a termination of his employment during
the Performance Period while he is continuing to vest in his Award, the unvested
portion of the Award will continue to vest on schedule subject to all other
provisions of this Agreement, and the Award will be paid to Participant’s estate
after the Earned Award has been determined in 20__10 ; provided, however, that
if the performance vesting condition or clawback provisions described in Section
4 have been triggered by circumstances existing at any time prior to the time
the Award becomes an Earned Award, Participant’s Award will be reduced or
cancelled accordingly.


(f)    Involuntary Termination for Gross Misconduct. If the Company terminates
Participant’s employment because of Participant’s “gross misconduct” (as defined
below) before the Award becomes an Earned Award, the Award, including any vested
portion of the Award, will be cancelled as of the date Participant’s employment
is terminated and Participant will have no further rights of any kind with
respect to the Award. For purposes of this Agreement, “gross misconduct” means
any conduct that is determined by the Committee, in its sole discretion, (i) to
be in competition during employment by the Company with the Company’s business
operations, (ii) to be in breach of any obligation that Participant owes to the
Company or Participant’s duty of loyalty to the Company, (iii) to be materially
injurious to the Company, or (iv) to otherwise constitute gross misconduct under
the Company’s guidelines.


(g)    Involuntary Termination Other than for Gross Misconduct. If Participant’s
employment is terminated by the Company involuntarily other than for gross
misconduct, including under a reduction in force or job discontinuance program,
the unvested portion of the Award will continue to vest on schedule subject to
all other provisions of this Agreement.


__________________
10 Insert the next year after the end of the Performance Period. (The year
included in the award agreements for the Awards granted on February 18, 2015 was
2018.)

8



--------------------------------------------------------------------------------




(h)    Transfer to Non-Participating Subsidiary. If Participant transfers to a
subsidiary that is a member of the “controlled group” of Citigroup (as defined
below), any unvested portion of the Award will continue to vest on schedule
subject to all other provisions of this Agreement. If Participant transfers to a
subsidiary that is not a member of the “controlled group” of Citigroup (as
defined below), the provisions of Section 3(g) will apply to the Award. For
purposes of this Agreement, “controlled group” has the meaning set forth in
Treas. Reg. § 1.409A-1(h)(3).


(i)    Employing Company is Acquired by Another Entity (Change in Control). If
Participant is employed by a company or other legal entity other than Citigroup
where Citigroup ceases to own, directly or indirectly, at least 50% of the
voting power or value of the equity of the employing entity, the unvested
portion of the Award will continue to vest on schedule subject to all other
provisions of this Agreement. A change in control of Citigroup Inc., as defined
in the 20__ Stock Incentive Plan, in any successor stock incentive plan, or
otherwise, will not cause the Award to vest or otherwise affect the vesting of
the Award (although, for the avoidance of doubt, the Average ROA and relative
TSR percentiles may be equitably adjusted pursuant to Section 9(b) hereof).


(j)    Voluntary Resignation to Pursue Alternative Career. If Participant has
not met the conditions of Section 3(k), and Participant voluntarily resigns from
his or her employment with the Company to work in a full-time paid career (i) in
government service, (ii) for a bona fide charitable institution, or (iii) as a
teacher at a bona fide educational institution, and/or otherwise satisfies the
alternative or additional requirements (including written management approvals)
that may be imposed by then applicable guidelines adopted for the purposes of
administering this provision (an “alternative career”), any unvested portion of
the Award will continue to vest on schedule subject to all other provisions of
this Agreement and the applicable guidelines (or until such earlier date on
which Section 3(e) applies); provided that in the event of resignations
described in Sections 3(j)(ii) and (iii), Participant remains continuously
employed in the alternative career (or a new alternative career) until each
scheduled Vesting Date and Participant provides by each subsequent Vesting Date,
if requested by the Company, a written certification of compliance with the
Company’s alternative career guidelines, in a form satisfactory to the Company.
If an acceptable certification is not provided by the relevant Vesting Date, any
unvested portion of the Award will be cancelled.


(k)    Satisfying the “Rule of 60.” If Participant (i) is at least age 50 and
has completed at least five full years of service with the Company and
Participant’s age plus the number of full years of service with the Company
equals at least 60, or (ii) Participant is under age 50, but has completed at
least 20 full years of service with the Company and Participant’s age plus the
number of full years of service with the Company equals at least 60 (the “Rule
of 60”), the unvested portion of the Award will continue to vest on schedule
subject to all other provisions of this Agreement, provided that if Participant
has voluntarily terminated his employment, Participant is not, at any time up to
and including each scheduled Vesting Date (or until such earlier date on which
Section 3(e) applies), employed by a Significant Competitor of the Company (as
defined in Section 3(l) below). Participant’s age and years of service will each
be rounded down to the nearest whole number when determining whether the Rule of
60 has been attained.


(l)    Definition of “Significant Competitor;” Certification of Compliance.


(i) For purposes of this Agreement, a “Significant Competitor” of the Company
means any company or other entity designated by the Committee as such and
included on a list of Significant Competitors that will be made available to
Participant and which may be updated by

9



--------------------------------------------------------------------------------




the Company from time to time in its discretion. For purposes of this Section
3(l), “Company” means Citigroup and any of its subsidiaries.


(ii) Whenever the Award continues to vest pursuant to Section 3(k) following a
termination of employment, the vesting of the Award will be conditioned upon
Participant’s providing by each subsequent Vesting Date, if requested by the
Company, a written certification that Participant has not been employed by a
Significant Competitor in a form satisfactory to the Company. The list of
Significant Competitors in effect at the time Participant terminates employment
with the Company will apply to such certification. If an acceptable
certification is not provided by the relevant Vesting Date, vesting of the Award
will cease as of the date that is immediately prior to the Vesting Date, the
Award will be cancelled, and Participant will have no further rights of any kind
with respect to the Award.
    
(m)    Suspension of Employment. If the Company suspends Participant’s
employment (with or without pay) during an investigation, then all vesting of an
Award will likewise be suspended pending the outcome of the investigation. If
Participant’s employment terminates for any reason during or after such
investigation, then the termination of employment will, for purposes of an Award
and vesting related thereto, be effective as of the date of the suspension.


4.    Other Vesting Conditions and Clawbacks. In addition to the time-based
vesting schedule set forth in the Award Summary, the Award is subject to the
additional vesting and clawback conditions set forth below, which may result,
except in the case of the clawback provision described in Section 4(e), in the
reduction or cancellation of the Award prior to the time the Award becomes an
Earned Award. The performance vesting and clawback conditions described in this
Section 4 do not change during the performance period of the Award, regardless
of Participant’s status as an active or terminated employee or other change in
employment status.


(a)Performance Vesting Condition. The Committee may cancel all or a portion of
the Award (including a Vested Award) prior to the time it becomes an Earned
Award if it determines, in its sole discretion, that Participant has had
significant responsibility for a material adverse outcome for Citigroup or any
of its businesses or functions. The Committee will have the exclusive
discretionary authority to determine and define “significant responsibility” and
“material adverse outcome.”

(b)General Clawback. Participant’s Award will be subject to the following
clawback condition (the “General Clawback”). The Committee may cancel all or a
portion of the Award prior to the time the Award becomes an Earned Award if it
determines, in its sole discretion, that (i) Participant engaged in behavior
constituting misconduct or exercised materially imprudent judgment that caused
harm to any of the Company’s business operations, or that resulted or could
result in regulatory sanctions (whether or not formalized), (ii) failed to
supervise or monitor individuals engaging in, or failed to properly escalate
behavior constituting, misconduct (whether or not gross misconduct) in
accordance with the Company’s policies regarding the reporting of misconduct, or
who exercised materially imprudent judgment that caused harm to any of the
Company’s business operations, or (iii) failed to supervise or monitor
individuals engaging in, or failed to properly escalate, behavior that resulted
or could result in regulatory sanctions (whether or not formalized).

(c)Citi Clawback. The Committee will cancel all or a portion of the Award prior
to the time the Award becomes an Earned Award if it determines, in its sole
discretion, that: (i) Participant received the Award based on materially
inaccurate publicly reported financial

10



--------------------------------------------------------------------------------




statements; (ii) Participant knowingly engaged in providing materially
inaccurate information relating to publicly reported financial statements; (iii)
Participant materially violated any risk limits established or revised by senior
management and/or risk management; or (iv) Participant engaged in gross
misconduct (the “Citi Clawback”).

(d)EU Clawback. If Participant is Code Staff, the Committee may cancel all or a
portion of the Award prior to the time the Award becomes an Earned Award if it
determines, in its sole discretion, that (i) there is reasonable evidence that
Participant engaged in misconduct or committed material error or was involved in
or was responsible for conduct which resulted in significant losses in
connection with his or her employment or failed to meet appropriate standards of
fitness and propriety, or (ii) the Company or Participant’s business unit has
suffered a material downturn in its financial performance or a material failure
of risk management (the “EU Clawback”).

(e)CRD4 Clawback. If Participant is Code Staff and the Committee determines (i)
there is reasonable evidence of employee misbehavior or material error, or (ii)
Citigroup or Participant’s business unit has a material failure of risk
management, the Committee may, in its sole discretion, require repayment or
otherwise recover from Participant an amount corresponding to some or all of any
Award at any time prior to the seventh anniversary of the applicable Award Date
set forth in the Award Summary on page 1 (the “CRD4 Clawback”). In determining
whether to exercise the CRD4 Clawback, the Committee will take into account the
factors it considers relevant in its sole discretion, and where the
circumstances described in the preceding clause (ii) arise, it will consider
Participant’s proximity to the failure of risk management and his or her level
of responsibility. For the avoidance of doubt, this Section 4(e) may be applied
on or after the Award Payment Date.

(f)Additional Conditions. Vesting and payment of an Award are subject to receipt
of the information necessary to make required tax payments and confirmation by
Citigroup that all applicable conditions to vesting and payment have been
satisfied. All payments pursuant to the Award will be net of any amounts
withheld for taxes.


5.    Transferability.


(a)    Transfers by Participant. The Award may not be sold, pledged,
hypothecated, assigned, margined or otherwise transferred, other than by will or
the laws of descent and distribution, and neither the Award nor any interest or
right therein will be subject to the debts, contracts or engagements of
Participant or his successors in interest or will be subject to disposition by
transfer, alienation, anticipation, pledge, encumbrance, assignment or any other
means whether such disposition be voluntary or involuntary or by operation of
law, by judgment, lien, levy, attachment, garnishment or any other legal or
equitable proceedings (including bankruptcy or divorce), and any attempted
disposition thereof will be null and void, of no effect, and not binding on the
Company in any way. Participant agrees that any purported transfer will be null
and void, and will constitute a breach of this Agreement causing damage to the
Company for which the remedy will be cancellation of the Award. During
Participant’s lifetime, all rights with respect to the Award will be exercisable
only by Participant, and any and all payments in respect of the Award will be to
Participant only. The Company will be under no obligation to entertain,
investigate, respect, preserve, protect or enforce any actual or purported
rights or interests asserted by any creditor of Participant or any other third
party in the Award, and Participant agrees to take all reasonable measures to
protect the Company against any such claims being asserted in respect of
Participant’s Award and to reimburse the Company for any and all reasonable
expenses it incurs defending against or complying with any such third-

11



--------------------------------------------------------------------------------




party claims if Participant could have reasonably acted to prevent such claims
from being asserted against the Company.


(b)    Transfers by the Company. Citigroup may assign the legal obligation to
pay Participant’s vested Earned Award to Participant’s employer without the
consent of Participant.


6.     Repayment Obligations and Right of Set-Off.


(a)     Repayment Obligations. If the Committee determines that all conditions
to vesting and payment of the Award (or any portion thereof) were not satisfied
in full, the Committee will cancel such vesting and immediately terminate
Participant’s rights with respect to such Award (or improperly vested portion
thereof). If any such Award (or improperly vested portion thereof) has already
been paid, Participant agrees, upon demand, to pay the Company the amount of any
cash paid in settlement of the vesting of such Award (or improperly vested
portion thereof), without reduction for any amounts withheld to satisfy
withholding tax or other obligations due at the time such payment that is
subsequently determined to have been improper was made.


(b)    Right of Set-Off. Participant agrees that the Company may, to the extent
determined by the Company to be permitted by applicable law and consistent with
the requirements of Section 409A of the U.S. Internal Revenue Code of 1986, as
amended (the “Code”), retain for itself funds otherwise payable to Participant
pursuant to the Award or any award under any award program administered by
Citigroup to offset (i) any amounts paid by the Company to a third party
pursuant to any award, judgment, or settlement of a complaint, arbitration, or
lawsuit of which Participant was the subject; or (ii) any outstanding amounts
(including, without limitation, travel and entertainment or advance account
balances, loans, repayment obligations under any award agreement such as those
imposed by the CRD4 Clawback or other clawback provision, or any obligations
pursuant to a tax-equalization or housing allowance policy or other expatriate
benefit) that Participant owes the Company or its affiliates. The Company may
not retain such funds and set-off such obligations or liabilities, as described
above, until such time as they would otherwise be payable to Participant in
accordance with the Award terms. Only after-tax amounts will be applied to
set-off Participant’s obligations and liabilities and Participant will remain
liable to pay any amounts that are not thereby satisfied in full.

7.    Consent to Electronic Delivery. In lieu of receiving documents in paper
format, Participant hereby agrees, to the fullest extent permitted by law, to
accept electronic delivery of any documents that Citigroup may be required to
deliver (including, but not limited to, brochures, grant or award notifications
and agreements, account statements, and all other forms or communications) in
connection with the Award and any other prior or future incentive award or
program made or offered by Citigroup or its predecessors or successors.
Electronic delivery of a document to Participant may be via a secure internet
site to which Participant has access.


8.    Administration. The Award described in this Agreement has been granted
subject to the terms of the DIRAP. The Committee and its delegates have the
exclusive discretionary authority to make findings of fact, conclusions, and
determinations regarding the interpretation of the Agreement or the
administration of the Award, and will have the exclusive and final authority to
determine all calculations of all Award amounts. The Committee has exclusive
authority to establish administrative procedures to implement the terms of the
Award, including but not limited to procedures applicable to currency exchange
rates, the delivery of the Award in the currency of Participant’s work country
or countries, and the administration of the timing of

12



--------------------------------------------------------------------------------




Award delivery. Any such procedure so established will be conclusive and binding
on Participant.


9.    Adjustments to Awards.


(a)    Capital Structure. In the event of any change in the capital structure of
Citigroup or of a member of the Comparison Group on account of (i) any
extraordinary dividend, stock dividend, stock split, reverse stock split or any
similar equity restructuring; or (ii) any combination or exchange of equity
securities, merger, consolidation, recapitalization, reorganization, divestiture
or other distribution (other than ordinary cash dividends) of assets to
stockholders, or any other similar event affecting the capital structure of
Citigroup or a member of the Comparison Group, to the extent necessary to
prevent the enlargement or diminution of the rights of Participant, the
Committee will make such appropriate equitable adjustments to the Award
(including the determination of TSR), which adjustments will not require the
consent of Participant.


(b)    Equitable Adjustments.   If an event occurs with respect to the Company
or any member of the Comparison Group that renders, in the sole determination of
the Committee, any of the performance measures set forth in Section 2(b) or
Section 2(c) to no longer be appropriate, then the Committee will equitably
adjust such measures to the extent necessary to carry out the intent of the
original terms of the Award (i.e., without excessively enlarging Participant’s
rights). In the event of any material unusual or non-recurring events affecting
Average ROA or any change in applicable tax laws or accounting principles, the
Committee will make appropriate equitable adjustments to Average ROA and any
other provision of the Award, which adjustments will not require the consent of
Participant.


(c)    Modifications. The Committee retains the right to modify the Award if
required to comply with applicable law, regulation, or regulatory guidance
(including applicable tax law) without the consent of Participant. Citigroup
will furnish or make available to Participant a written notice of any
modification through a brochure supplement or otherwise, which notice will
specify the effective date of such modification. Any other adverse modification
not elsewhere described in this Agreement will not be effective without
Participant’s written consent.


(d)    Adverse Consequences. Neither the Committee nor Citigroup will be liable
to Participant for any additional personal tax or other adverse consequences of
any adjustments that are made to the Award.


10.    Taxes and Tax Residency Status.


(a)    Compliance. By accepting the Award, Participant agrees to pay all
applicable taxes and to file all required tax returns in all jurisdictions where
Participant is subject to tax and/or an income tax filing requirement. To assist
Citigroup in achieving full compliance with its obligations under the laws of
all relevant taxing jurisdictions, Participant agrees to keep complete and
accurate records of his income tax residency status and the number and location
of workdays outside his country of income tax residency from the date of the
Award until the vesting of the Award. Participant also agrees to provide, upon
request, complete and accurate information about his or her tax residency status
to Citigroup during such periods, and confirmation of his or her status as a (i)
U.S. citizen, (ii) holder of a U.S. green card, or (iii) citizen or legal
resident of a country other than the U.S. Participant will be responsible for
any tax due, including penalties and interest, arising from any misstatement by
Participant regarding such information. The Award will be subject to
cancellation if Participant fails to make any such required tax payment.

13



--------------------------------------------------------------------------------






(b)    Withholding. To the extent the Company is required to withhold tax in any
jurisdiction or withholds hypothetical tax under a Citigroup Expatriate Policy,
the Company will withhold from the vested portion of the Award to the extent
permitted by applicable law and Participant will be paid the net after-tax
amount.


(c)    Executive Performance Plan. Any Award to a participant in the 20__
Executive Performance Plan (the “EPP”) will be granted subject to the terms of
the EPP.


11.    Entire Agreement; No Right to Employment. The DIRAP plan document and
this Agreement constitute the entire understanding between the Company and
Participant regarding the Award and supersede all previous written, oral, or
implied understandings between the parties hereto about the subject matter
hereof, including any written or electronic agreement, election form or other
communication to, from or between Participant and the Company. Nothing contained
herein or in any incentive plan or program documents will confer upon
Participant any rights to continued employment or employment in any particular
position, at any specific rate of compensation, or for any particular period of
time.


12.    Compliance with Regulatory Requirements. The Award is subject to the
applicable law (including tax laws) and regulatory guidance in multiple
jurisdictions, and will be administered and interpreted consistently with such
law and regulatory guidance, including but not limited to Section 409A and
Section 457A of the Code.


13.    Section 409A and Section 457A Compliance.


(a)    Tax Liability. Participant understands that as a result of Section 409A
and/or Section 457A of the Code, if Participant is a U.S. taxpayer he could be
subject to adverse tax consequences if the Award and program documents are not
administered in accordance with the requirements of Section 409A or Section
457A. Participant further understands that if Participant is a U.S. taxpayer,
and the Award is considered to be a “nonqualified deferred compensation plan”
and Participant’s employer is considered to be a “nonqualified entity” (as such
terms are defined in Section 409A and/or Section 457A of the Code), Participant
could be subject to accelerated income recognition or other adverse tax
consequences with respect to all or a portion of the Award if Citigroup fails to
modify the Award. However, Participant acknowledges that there is no guarantee
that the Award, or any amendment or modification thereto, will successfully
avoid unintended tax consequences to Participant and that the Company does not
accept any liability therefor.


(b)    Specified Employees. This Agreement may not be amended, nor may the Award
be administered, to provide for any payment of the Award to occur upon any event
that would constitute a “separation from service” (within the meaning of Section
409A of the Code) if Participant is a “specified employee” (within the meaning
of Treas. Reg. § 1.409A-1(i)(1)) at the time of such Participant’s “separation
from service,” unless it is provided that the distribution or payment will not
be made until the date which is six months from such “separation from service,”
or, if earlier, the date of Participant’s death and that during such six-month
deferral period, Participant will not be entitled to interest, or any
compensation for any loss in market value or otherwise which occurs with respect
to the Award during such deferral period.


14.     Arbitration; Conflict; Governing Law; Severability.


(a)    Arbitration. Any disputes related to the Award will be resolved by
arbitration in accordance with the Company’s arbitration policies. In the
absence of an effective arbitration

14



--------------------------------------------------------------------------------




policy, Participant understands and agrees that any dispute related to the Award
will be submitted to arbitration in accordance with the rules of the American
Arbitration Association. To the maximum extent permitted by law, and except
where expressly prohibited by law, arbitration on an individual basis will be
the exclusive remedy for any claims that might otherwise be brought on a class,
representative or collective basis. Accordingly, Participant may not participate
as a class or collective action representative, or as a member or any class,
representative or collective action, and will not be entitled to a recovery in a
class, representative or collective action in any forum. Any disputes concerning
the validity of this class, representative or collective action waiver will be
decided by a court of competent jurisdiction, not by an arbitrator.


(b)    Conflict. In the event of a conflict between this Agreement and the DIRAP
plan document, the DIRAP plan document will control.


(c)    Governing Law. This Agreement will be governed by the laws of the State
of New York (regardless of conflict of laws principles) as to all matters,
including, but not limited to, the construction, application, validity and
administration of the Company’s incentive award programs.


(d)    Severability. The terms of this Agreement will be deemed severable so
that if any of its provisions will be held void, unlawful, or unenforceable
under any applicable statute or other controlling law, the remainder of this
Agreement will continue in full force and effect, and will be construed and
enforced in accordance with the purposes of the DIRAP and the Award as if the
illegal or invalid provision did not exist.


15.    Disclosure Regarding Use of Personal Information and Participant’s
Consent.


(a)    Definition and Use of “Personal Information.” In connection with the
grant of the Award, and any other award under other incentive award programs,
and the implementation and administration of any such program, including,
without limitation, Participant’s actual participation, or consideration by the
Company for potential future participation, in any program at any time, it is or
may become necessary for the Company to collect, transfer, use, and hold certain
personal information regarding Participant in and/or outside of Participant’s
country of employment.


The “personal information” that Citigroup may collect, process, store and
transfer for the purposes outlined above may include Participant’s name,
nationality, citizenship, tax or other residency status, work authorization,
date of birth, age, government/tax identification number, passport number,
brokerage account information, GEID or other internal identifying information,
home address, work address, job and location history, compensation and incentive
award information and history, business unit, employing entity, and
Participant’s beneficiaries and contact information. Participant may obtain more
details regarding the access and use of his personal information, and may
correct or update such information, by contacting his human resources
representative or local equity coordinator.


Use, transfer, storage and processing of personal information, electronically or
otherwise, may be in connection with the Company’s internal administration of
its incentive award programs, or in connection with tax or other governmental
and regulatory compliance activities directly or indirectly related to an
incentive award program. For such purposes only, personal information may be
used by third parties retained by the Company to assist with the administration
and compliance activities of its incentive award programs, and may be
transferred by the company that employs (or any company that has employed)
Participant from

15



--------------------------------------------------------------------------------




Participant’s country of employment to other Citigroup entities and third
parties located in the U.S. and in other countries. Specifically, those parties
that may have access to Participant’s information for the purposes described
herein include, but are not limited to: (i) human resources personnel
responsible for administering the award programs, including local and regional
equity award coordinators, and global coordinators located in the U.S.; (ii)
Participant’s U.S. broker and equity account administrator and trade
facilitator; (iii) Participant’s U.S., regional and local employing entity and
business unit management, including Participant’s supervisor and his superiors;
(iv) the Committee or its designee, which is responsible for administering the
DIRAP and the Award; (v) Citigroup’s technology systems support team (but only
to the extent necessary to maintain the proper operation of electronic
information systems that support the incentive award programs); and (vi)
internal and external legal, tax and accounting advisors (but only to the extent
necessary for them to advise the Company on compliance and other issues
affecting the incentive award programs in their respective fields of expertise).
At all times, Company personnel and third parties will be obligated to maintain
the confidentiality of Participant’s personal information except to the extent
the Company is required to provide such information to governmental agencies or
other parties. Such action will always be undertaken only in accordance with
applicable law.


(b)    Participant’s Consent. BY ACCEPTING THE AWARD, PARTICIPANT EXPLICITLY
CONSENTS (I) TO THE USE OF PARTICIPANT’S PERSONAL INFORMATION FOR THE PURPOSE OF
BEING CONSIDERED FOR PARTICIPATION IN FUTURE EQUITY, DEFERRED CASH OR OTHER
AWARD PROGRAMS (TO THE EXTENT HE/SHE IS ELIGIBLE UNDER THE TERMS OF SUCH PLAN OR
PROGRAM, AND WITHOUT ANY GUARANTEE THAT ANY AWARD WILL BE MADE); AND (II) TO THE
USE, TRANSFER, PROCESSING AND STORAGE, ELECTRONICALLY OR OTHERWISE, OF HIS/HER
PERSONAL INFORMATION, AS SUCH USE HAS OCCURRED TO DATE, AND AS SUCH USE MAY
OCCUR IN THE FUTURE, IN CONNECTION WITH THIS OR ANY OTHER EQUITY OR OTHER AWARD,
AS DESCRIBED ABOVE.


***

16



--------------------------------------------------------------------------------






Appendix A
Example of Determination of Relative TSR




Company
TSR
Citigroup
1.32
Peer 1
1.50
Peer 2
1.40
Peer 3
1.30
Peer 4
1.20
Peer 5
1.10
Peer 6
0.95
Peer 7
0.85
Peer 8
0.75



75th percentile TSR, defined as the average TSR of 2nd and 3rd ranked peers =
1.35.
50th percentile TSR, defined as the average TSR of 4th and 5th ranked peers =
1.15.
25th percentile TSR, defined as the average TSR of 6th and 7th ranked peers =
0.90.




At the 50th percentile, the result of the relative TSR metric is 100% of one
half of Target PSUs.
At the 75th percentile, the result of the relative TSR metric is 150% of one
half of Target PSUs.


Accordingly, as the relative TSR of Citigroup in this example is between the
50th percentile and the 75th percentile, straight-line interpolation is used to
determine the relative TSR:


1.35 – 1.32
x 100% +
1.32 – 1.15
x 150% = 142.5%
1.35 – 1.15
 
1.35 – 1.15
 




17

